Citation Nr: 1415683	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  99-23 641	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

2.  Entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

3.  Entitlement to service connection for impotence, on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

4.  Entitlement to service connection for incontinence, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

5.  Entitlement to service connection for a chronic disability manifested by nausea, dizziness, hot flashes, loss of appetite, lower right abdominal pain, loss of concentration, vertigo, sleeping problems, bone aches, and transient ischemic attacks, on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

6.  Entitlement to service connection for degenerative joint disease of the elbows and shoulders, on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

7.  Entitlement to service connection for cervical spine strain, on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition.

8.  Service connection for lower digestive problems, claimed as irritable bowel syndrome (IBS), on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

9.  Service connection for fibromyalgia, on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

10.  Service connection for chronic fatigue syndrome (CFS), on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition. 

11.  Service connection for left knee arthritis, on a direct basis, to include as due to Agent Orange exposure, or as secondary to a service-connected condition.

12.  Entitlement to an initial disability rating greater than 10 percent prior to March 11, 2010 and a 20 percent beginning March 11, 2010 for degenerative joint disease and degenerative disc disease of the lumbar spine.

13.  Entitlement to an initial disability rating greater than 10 percent for chronic post-traumatic headaches, residual of head injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1969.  The record also indicates that the Veteran served in the Air National Guard until March 1979, to include a period of active service from December 1975 to June 1976. 

This matter comes before the Board of Veterans' Appeals  (Board) on merged appeals from June 1999, April 2003, September 2005, and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Specifically, the June 1999 rating decision, in pertinent part,  denied service connection for prostate cancer.  The April 2003 rating decision, in pertinent part, denied service connection for degenerative joint diseases of the elbow and shoulders; cervical spine strain; peripheral neuropathy; impotence; incontinence; and a chronic disability manifested by nausea, dizziness, hot flashes, loss of appetite, lower right abdominal pain, loss of concentration, vertigo, sleeping problems, bone aches, and transient ischemic attacks.  The September 2005 rating decision, in pertinent part, denied service connection for left knee arthritis, IBS, fibromyalgia, and CFS.  The September 2007 rating decision, in pertinent part, granted service connection for degenerative joint disease and degenerative disc disease of the lumbar spine as well as chronic post-traumatic headaches, residual of head injury, assigning 10 percent disability ratings for each disability effective November 23, 1998.  

In December 2004, a hearing was held before a Veterans Law Judge (VLJ) at the Oakland RO.  Issues addressed during this hearing included the issues of entitlement to service connection for prostate cancer; peripheral neuropathy; impotence; incontinence; a chronic disability manifested by nausea, dizziness, hot flashes, loss of appetite, lower right abdominal pain, loss of concentration, vertigo, sleeping problems, bone aches, and transient ischemic attacks; degenerative joint disease of the elbow and shoulders; and cervical spine strain.  A transcript of this proceeding is associated with the claims file.  

In August 2008, a hearing was held before the undersigned VLJ at the Oakland RO.  Issues addressed during this hearing included the issues of entitlement to service connection for IBS, fibromyalgia, CFS, and a left knee disability.  It was noted at that time that the Veteran had had a previous hearing before another VLJ in 2004.  A transcript of this proceeding is associated with the claims file.   

In January 2009, the undersigned VLJ and the VLJ who held the December 2004 hearing issued two separate decisions which, collectively and in part, denied service connection for the first eleven issues addressed on the cover page of this decision.  The issues addressed by the VLJ who held the December 2004 hearing were denied in a separate decision, under docket number 99-23 641, addressing the claims discussed at the prior hearing.  Since each hearing addressed separate claims, a panel decision was not needed.

In August 2011, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision vacating, in part, the Board's two separate January 2009 decisions, and remanding the first eleven issues addressed on the cover page of this decision to the Board for further consideration.

In September 2013 correspondence, the Board notified the Veteran that the VLJ who presided over the December 2004 hearing retired from the Board.  The Veteran was asked whether he desired another hearing before a different VLJ.  The Veteran has failed to respond to that inquiry and as such, the Board will conclude that the Veteran does not wish another hearing regarding the issues discussed during the December 2004 hearing and will proceed with the adjudication of these issues.

With regard to the two increased rating issues, by decision dated in August 2010, the RO increased the disability rating for degenerative joint disease and degenerative disc disease of the lumbar spine from 10 percent to 20 percent disabling, effective from March 11, 2010.  Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine rating claim, both prior to and beginning March 11, 2010, remain before the Board.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a March 2014 Appellate Brief.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the VBMS file.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the eleven service connection issues on appeal, in the August 2011 Memorandum Decision, the Court determined that in denying the Veteran's service connection claims based on exposure to Agent Orange, the Board erred by not ensuring that VA had complied with its duty to assist by following the procedures for verifying herbicide exposure for locations other than the Republic of Vietnam or certain parts of Korea, as set forth in the VA's Adjudication Procedure Manual, M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o).  See 38 U.S.C.A. § 5103A(a)(1)  (requiring "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim").  M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o), was noted to provide that if a Veteran asserts that he was exposed to Agent Orange in a location other than Vietnam or Korea, VA internal procedure directs that adjudicators contact a claimant for details on alleged exposure and then after 30 days furnish the information to Compensation and Pension Service via e-mail and "request review of DoD's (Department of Defense's) inventory of herbicide operations to determine whether herbicides were used as alleged."  Thereafter, if the DoD inventory review does not confirm that Agent Orange was used in the area where the Veteran served, VA claim developers must then send a request to the Joint Services Record Research Center (JSRRC) to verify whether the Veteran was exposed to herbicides. 

Here, the Veteran had provided the place (the Howard Air Force Base in Panama), the date (from June 1967 to December 1968), and nature of his claimed exposure (loading barrels of herbicides onto aircraft through his service as an aircraft mechanic), and based on this information, the Memorandum Decision concluded that VA needed to carry out the additional development required under M21-MR.  Consequently, since it does not appear that this development was ever carried out, the Board finds that it has no alternative but to remand this matter so this action may be undertaken by the RO.

Also, with regard to the two increased rating issues on appeal, there appears to be an outstanding hearing request with regard to these issues.  The Veteran indicated on his February 2013 VA Form 9 (pertaining to the issues regarding the lumbar spine and headaches) that he wished to testify at a Board hearing.  As the Veteran has not yet had a hearing with regard to the increased rating claims for the service-connected lumbar spine and headaches, the Board finds that a remand is necessary in order to afford the Veteran his requested Board hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Compensation and Pension Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested as alleged by the Veteran.  If the exposure is not verified by the request to the Compensation and Pension Service, verification should be sought from JSRRC and the Department of the Air Force.  The RO should forward a list of the Veteran's service dates and duty locations, and his contentions regarding the nature of his exposure to herbicides in service to JSRRC and the Department of the Air Force, and request verification of his exposure to herbicides.  The results of this development should be outlined in a memorandum for the record.

2.  Readjudicate the Veteran's claims for service connection for prostate cancer; peripheral neuropathy;  impotence; incontinence; a chronic disability manifested by nausea, dizziness, hot flashes, loss of appetite, lower right abdominal pain, loss of concentration, vertigo, sleeping problems, bone aches, and transient ischemic attacks; lower digestive problems; fibromyalgia; CFS; degenerative joint disease of the elbow and shoulders; a left knee disability; and cervical spine strain (to specifically encompass the herbicide exposure the Veteran has alleged).  The adjudication process must include a specific finding of whether or not the Veteran's allegations of herbicide exposure are verified.  If herbicide exposure is verified, the RO should arrange for any further development indicated (e.g., a nexus opinion).  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

3.  Schedule the Veteran for a Board hearing before a VLJ pertaining ONLY to the issues of initial increased ratings for his service-connected lumbar spine and headache disorders.  [The remaining 11 issues will remain within the jurisdiction of the undersigned Veterans Law Judge.]

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


